                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:04-CR-00001-KDB-DCK
                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
    v.                                           )                  ORDER
                                                 )
 BRYAN KEITH FLOWERS,                            )
                                                 )
                 Defendant.                      )
                                                 )

         THIS MATTER IS BEFORE THE COURT on the Government's Motion to Authorize

Payment from Inmate Trust Account (Doc. No. 29) (“Motion”). The Defendant has not responded

to the Government's motion. Therefore, pursuant to 18 U.S.C. §§ 3613(a), 3664(n), and 3664(k),

the Court GRANTS United States’ Motion.

                                        BACKGROUND

         The Defendant, Bryan Keith Flowers, plead guilty to bank robbery and aiding and abetting

bank robbery in violation of 18 U.S.C. § 2113(a). On August 23, 2004, this Court sentenced him

to a total of seventy (70) months’ imprisonment, and three (3) years of supervised release. This

Court also ordered him to pay $29,716.00 in restitution and a $300.00 special assessment. To date,

he has paid $175.00 of the special assessment and a total of $1,340.75 in restitution. He remains

in federal custody and is currently assigned to the Federal Transfer Center in Oklahoma City,

Oklahoma. He is scheduled to be released from federal custody in April 2023.

         The current balance of Defendant’s restitution debt is $28,375.25. The United States

Attorney’s Office recently learned that he currently has $3,308.45 in his inmate trust account

maintained by the Bureau of Prisons (“BOP”). The United States moves for entry of an order




         Case 5:04-cr-00001-KDB-DCK Document 30 Filed 09/16/21 Page 1 of 3
authorizing the BOP to turn over $3,108.45 of the funds held in Defendant’s inmate trust account

to the Clerk of Court as payment toward the restitution owed to the victims of Defendant’s crime.

                                           DISCUSSION

       Title 18, United States Code, section 3613 sets out procedures for the United States to

enforce criminal monetary penalties, including restitution and fines. See 18 U.S.C. §§ 3613(a) and

(f). Pursuant to 18 U.S.C. § 3613(c), upon entry of judgment, a lien arises against all of the

defendant’s property and rights to property, including the defendant’s interest in funds held by the

BOP in his inmate trust account. See 18 U.S.C. § 3613(a) (United States may enforce restitution

against all property and rights to property of the defendant).

       The Mandatory Victims Restitution Act (“MVRA’) permits the United States to use “all

other available and reasonable means” to collect restitution. See 18 U.S.C. § 3664(m)(1)(A)(ii).

The MVRA also requires that a defendant’s substantial resources received from any source during

his term of incarceration be applied to his outstanding restitution obligation. See 18 U.S.C. §

3664(n). The MVRA further authorizes the Court to order payment of a restitution obligation upon

notice of a material change in a defendant’s economic circumstances that affects his ability to pay

restitution “as the interests of justice require.” See 18 U.S.C. § 3664(k).

       The funds at issue currently are in the Government's possession and the Government has a

valid lien over this property. Further, because the property at issue is cash, it does not fall within

any applicable categories of the exempt property that a defendant may claim in a criminal case.

See 18 U.S.C. § 3613(a)(1) (setting forth the applicable IRS property exemptions for criminal

cases). Thus, the Court concludes that an order authorizing the turnover of the Defendant's property

is appropriate here.




       Case 5:04-cr-00001-KDB-DCK Document 30 Filed 09/16/21 Page 2 of 3
       IT IS THEREFORE ORDERED that the Government's Motion to Authorize Payment

from Inmate Trust Account (Doc. No. 29) is GRANTED, and the Bureau of Prisons is hereby

authorized to turn over to the Clerk of Court $3,108.45 held in the inmate trust account for the

Defendant as payment for the criminal monetary penalties imposed in this case.

       SO ORDERED.




                                     Signed: September 15, 2021




      Case 5:04-cr-00001-KDB-DCK Document 30 Filed 09/16/21 Page 3 of 3
